Citation Nr: 1456465	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-04 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than October 7, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD) and mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction of the claims file is currently with the RO in San Diego, California.  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The issue of whether there was clear and unmistakable error (CUE) in a December 1975 rating decision has been raised by an October 2012 Statement of Representative.  The issue of CUE in the December 1975 rating decision has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  As is noted below, this issue is inextricably intertwined with the Veteran's claim for an earlier effective date of the award of service connection for PTSD and mood disorder, and both issues must be addressed together on remand. Harris v. Derwinski, 1 Vet. App. 180 (1991).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional adjudication is necessary. Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

With regard to the claim of an earlier effective date for the award of service connection for PTSD and mood disorder, the Veteran was initially denied service connection for a psychiatric disorder in a March 1970 rating decision because he failed to appear at a scheduled examination.  He subsequently filed a service connection claim in April 1975. The RO denied the claim for a psychiatric disability again in a December 1975 rating decision.  The Veteran did not appeal the December 1975 decision and it became final. 38 C.F.R. §§ 20.302(b), 20.1103.  The Veteran subsequently filed additional claims for entitlement to service connection for a psychiatric disability which were denied.  Most recently, the Veteran filed the instant claim to reopen on October 7, 2008.  Service connection for a psychiatric disability was subsequently awarded in a March 2009 rating decision.  The Veteran is challenging the effective date for the award of service connection.

As noted above, the December 1975 rating decision is final and in an October 2012 Statement of Representative a CUE claim was raised with regard to the December 1975 rating decision.  Here, the RO has not yet adjudicated the CUE issue.  The Board finds that the Veteran's claim for an effective date prior to October 7, 2008, for the award of service connection for PTSD and mood disorder, and his claim with regard to CUE in the December 1975 rating decision are inextricably intertwined, as the outcome of the CUE issue could affect the outcome of the Veteran's earlier effective date claim.  Therefore, the issue of an earlier effective date must be held in abeyance and remanded to the RO to be addressed after initial adjudication of the CUE claim. See Harris, supra.

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the issue of whether CUE exists in the December 1975 rating decision which denied service connection for a psychiatric disability.  If the CUE issue is denied, the Veteran should be informed of his appellate rights and given an opportunity to appeal.  This CUE claim should only be returned to the Board if the Veteran perfects a timely appeal of a denial of that issue.

2.  Then, the RO should re-adjudicate the earlier effective date claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





